Citation Nr: 1454978	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction (ED).  

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II (DM).  

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to service connection for depression, to include as due to PTSD.

6.  Entitlement to service connection for a back disorder, to include osteoarthritis and degenerative disc disease of the lumbar spine.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

As a procedural matter, a September 2006 rating decision initially granted service connection for PTSD and DM, rated as 50 percent and 20 percent disabling, respectively.  In a July 2007 statement, the Veteran claimed that these disorders were worse than rated.  This statement should have been construed as a notice of disagreement (NOD) with the initial rating assigned in the September 2006 rating decision.  Instead, the RO interpreted the statement as a new claim for an increased rating.  

The RO subsequently issued another rating decision in March 2008.  The Veteran again filed an NOD and the RO issued a statement of the case (SOC).  See also April 2010 VA Form 9 and supplemental statement of the case (SSOC) dated August 2014.  As he expressed disagreement with the initial rating assigned in the September 2006 rating decision, it is the September 2006 rating decision that is currently on appeal.  

Further, subsequent to the most recent August 2014 SSOC, evidence was received from the Social Security Administration (SSA) regarding the Veteran's SSA disability benefits.  This evidence discussed his back, PTSD, depression, and hypertension.  Moreover, this evidence was received after certification of this appeal to the Board, and without a waiver of the right to have it initially considered by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  

That notwithstanding, this additional evidence does not pertain to the Veteran's ED, the only claim that is being adjudicated in this decision.  The remaining issues on appeal are being remanded; as such, the AOJ will have the opportunity to consider this evidence in the first instance once the additional development of is completed on remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All of the issues except ED are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issues of service connection for high cholesterol and service connection for cataracts, both as secondary to DM have been raised by the record, but have not been adjudicated by the  AOJ.  See November 2014 VA memorandum; see also April 2008 statement from Veteran.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

No penile deformity has been shown.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.115b, Diagnostic Code (DC) 7522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran is already in receipt of special monthly compensation based on loss of use of a creative organ as of July 2007 and that issue is not before the Board.  Under DC 7522, a 20 percent rating applies where there is deformity of the penis with loss of erectile power.

The evidence of record includes a general medical VA examination dated in March 2005.  Upon physical examination, the VA examiner noted that the Veteran's testicles and penis were normal.  He did not report ED at this time.

The Veteran was subsequently afforded a VA examination in September 2007 for DM.  During the evaluation, he reported that symptoms of ED began in approximately 2006.  He further stated that he had not been treated for ED.  He was married and was able to obtain an erection approximately 3 out of 10 times.  A penile deformity was not noted by the examiner during the evaluation.

The remaining evidence of record, to include post-service treatment records and SSA disability records, does not address the Veteran's erectile dysfunction or any associated symptoms of lack of erectile power or penile deformity.  Further, although he has reported some loss of erectile power, he has not alleged that he suffers from a penile deformity.  

After reviewing all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence shows that a compensable rating for erectile dysfunction is not warranted under DC 7522 because the Veteran does not have a deformity of the penis.  No other diagnostic codes are pertinent to the erectile dysfunction.

In making this determination, the Board has considered the Veteran's statements that his erectile dysfunction disability is worse than the currently assigned rating.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno v. Brown, 6 Vet. App. 465, 469 (1994), he is not, competent to identify a specific level of disability of his erectile dysfunction disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's erectile dysfunction has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated. 

Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value. 

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the claim for an initial compensable rating for erectile dysfunction is denied.

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as loss of erectile power and penile deformity, are the symptoms included in the criteria found in the rating schedule for his disability.  Further, he has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the Veteran's ED claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the duty to assist, service treatment records, VA and private treatment records, VA examination reports, and various lay statements have been associated with the claims file.  In addition, the Veteran was afforded VA examinations in March 2005 and September 2007 that adequately address the ED, to include a discussion of the lack of erectile power and absence of a penile deformity.  

As a whole, these examinations are adequate as they contains a description of the history of the disability at issue, document and consider the reported complaints and symptoms, and address the relevant rating criteria.  Accordingly, the VA examinations are both adequate and probative and VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable rating for erectile dysfunction is denied. 



REMAND

PTSD and Depression

The Veteran seeks an initial rating in excess of 50 percent for PTSD and separate service connection for depression, to include as secondary to PTSD.  He was last afforded a VA PTSD examination in September 2007.  In a May 2009 statement, he reported the following:

The PTSD has gotten worse, I still have flashbacks and nightmares . . . sometimes I think about driving my truck off the Galveston Bridge.  I am unable to work because I panic around people and loud noises as well.  In addition, I can't get along with people, they seem to depress me in some sort of way.

Given that the last VA PTSD examination was provided over seven years ago, and his allegations that his PTSD has worsened, a new examination is warranted.

Further, the Veteran has specifically alleged that his depressive disorder is related to PTSD.  VA treatment records reflect a diagnosis of depression, not otherwise specified.  Separately-diagnosed psychiatric disorders can be service-connected but not separately rated unless they resulted in different manifestations.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Accordingly, on remand, the examiner is asked to provide an opinion as to whether the Veteran's depression is caused or aggravated by PTSD.  Further, the examiner should opine as to whether PTSD and depression resulted in different manifestations.

Diabetes Mellitus

The Veteran maintains that DM is worse than the currently-assigned 20 percent rating.  He was last afforded a VA examination in September 2007, at which point the examiner noted that the Veteran had well-controlled diabetes mellitus.  In a May 2009 statement, he noted that his diabetes was "uncontrolled."  Given that the last examination for DM was conducted over seven years ago, and the allegations that diabetes is now uncontrolled, a new examination is warranted.

Hypertension

The Veteran maintains that hypertension is worse than the currently-assigned 0 percent rating.  He was last afforded a VA examination in September 2007, at which point the examiner noted that the Veteran had been diagnosed with hypertension and was currently on medication.  His blood pressure reading was 130/80 mm/Hg.  In his March 2008 NOD, he maintained that, without medication, his diastolic pressure was over 100 mm/Hg and his systolic pressure was over 160 mm/Hg.  VA treatment records in 2008 showed blood pressure readings of 139/89 mm/Hg and 163/118 mm/Hg in 2009.  Given that the last examination was conducted over seven years ago, and VA treatment records show elevated blood pressure readings higher than what was noted during the examination, a new examination is warranted.

Back Disorder

The Veteran was initially denied service connection in a March 2008 rating decision because there was no evidence of a currently-diagnosed back disorder.  The evidence now includes a July 2014 VA radiology report which showed a diagnosis of advanced osteoarthritis and degenerative disc disease of the lumbar spine.  On the July 2014 radiology report, the Veteran also wrote that he had back problems since 1972.  He stated that, while in service, he was required to carry 80 pounds on his back and walked about 30 miles every day, which he attributed as the cause of his back problems.  He has not been afforded an examination.  Given the recent diagnosis of a lumbar spine disorder and his statements regarding in-service events relating to his back, an examination is warranted.

TDIU

The Veteran filed an initial claim for a TDIU in October 2006.  The RO denied the claim in June 2007.  Subsequently, he filed a timely NOD in July 2007; however, an SOC was never issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO began to readjudicate a separate claim for a TDIU and issued a rating decision in August 2014 deferring adjudication of the TDIU issue; however, as he has already filed a NOD on the initial denial of the TDIU claim in July 2007, an SOC is required.

Moreover, the Board's remand regarding the claims for increased ratings for the PTSD, DM, and hypertension could potentially have an impact regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issues of an increased ratings and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Finally, as to all the claims on remand, the last VA treatment record associated with the claims file is dated in August 2014 from the Houston VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the electronic claims file.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated from August 2014 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record. 

2.  Thereafter, schedule the Veteran for an examination to assist in determining the current severity of PTSD and the nature and etiology of the claimed depressive disorder.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the documents in conjunction with the examination.

As to the claimed depressive disorder, the VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder is caused or aggravated by PTSD.  

If, and only if, the depressive disorder is caused or aggravated by PTSD, the examiner should state whether PTSD and depressive disorder resulted in different manifestations.

The VA examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the questions presented without resort to speculation, he or she should so indicate the reason.

3.  Schedule the Veteran for an examination to assist in determining the current severity of DM.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the documents in conjunction with the examination.

4.  Schedule the Veteran for an examination to assist in determining the current severity of hypertension.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the documents in conjunction with the examination.

5.  Schedule the Veteran for an examination to assist in determining the etiology of the currently-diagnosed lumbar spine osteoarthritis and degenerative disc disease.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the documents in conjunction with the examination.

The VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently-diagnosed spine disorders were incurred in or are otherwise related to service.   

The VA examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the questions presented without resort to speculation, he or she should so indicate the reason.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record.  

If any benefits sought on appeal remain denied, the RO should furnish to the Veteran and representative an appropriate supplemental statement of the case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


